Citation Nr: 0000979	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The appellant had active military service from August 1974 to 
August 1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the above 
claim.

In October 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  At the hearing, 
the appellant submitted additional evidence.  As he has 
waived the RO's consideration of this evidence, the case need 
not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. § 
20.1304(c) (1999).

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  In this case, the appellant's 
testimony in October 1999 referenced a neck condition, but it 
is unclear whether it was his intention to specifically raise 
such a claim.  He has previously been denied service 
connection for this disorder.  He is hereby advised of the 
need to file a formal claim with the RO if he wishes to 
reopen this claim.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied, on the 
merits, the appellant's claim for service connection for a 
low back condition.  The appellant was notified of that 
decision in April 1997 and did not appeal. 

2.  None of the evidence received since 1997 in support of 
the appellant's attempt to reopen his claim for service 
connection for a low back condition is material.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied service 
connection for a low back condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (1999).

2.  New and material evidence has not been received, and the 
appellant's claim for service connection for a low back 
condition is not reopened.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant initially filed a claim for service connection 
for a low back condition in December 1996.  He alleged that 
this condition resulted from a car accident during service.  

The appellant's service medical records and police reports 
show that he was involved in a car accident in June 1976.  He 
sustained minor lacerations to the face and chest.  At no 
time during service did the appellant report injuring his 
back in the car accident.  In June 1977, he complained of 
back pain of two days' duration, but denied any history of 
trauma.  Examination showed muscle spasm, and the diagnosis 
was low back strain.  On the Report of Medical History 
completed in August 1977, the appellant indicated that he had 
recurrent back pain.  It was noted that he had been treated 
in June 1977 for lumbar muscle spasm and back strain.  
Clinical evaluation of his spine was normal. 

At the time the appellant filed his claim in 1996, the 
following evidence was associated with the claims file:  (a) 
reports of VA examinations conducted in 1984, 1989, and 1992; 
and (b) VA outpatient treatment records from the VA Medical 
Centers (VAMCs) in Mobile and Biloxi dated from 1977 to 1980.  
Also, the appellant had previously filed a claim for service 
connection for a neck condition resulting from the inservice 
car accident, and the RO had attempted to obtain medical 
records from the University of South Alabama Medical Center 
where the appellant stated he was treated soon after the 
accident.  That facility indicated that no records were 
available.  The VA records showed the appellant's report of 
the inservice car accident, but he at no time indicated that 
he had injured his back in that accident or that he had 
chronic low back pain.  

In connection with the appellant's claim, the RO obtained his 
VA outpatient records from the VAMC in Indianapolis for 
treatment between August 1987 and December 1996.  The VA 
records showed the appellant's report of the inservice car 
accident, but at no time prior to December 1996 did he 
indicate that he had injured his back in that accident or 
that he had chronic low back pain.  A thorough examination 
was conducted in August 1988, and the appellant denied 
experiencing any backache or joint pain at that time.  In 
September 1993, he complained of low backache in connection 
with kidney complaints.  No diagnosis of a back disorder was 
rendered.  Approximately ten days after the appellant filed 
his claim for compensation, he sought treatment for chronic 
low back pain, indicating that he had had this since the 
inservice car accident when he was thrown through the 
windshield.  It was noted that x-rays showed narrowing of the 
L4-5 disc space, anterior wedging at T12-L1, diffuse 
degenerative disease, and diffuse spurring.  The diagnosis 
was low back pain.

An April 1997 rating decision denied this claim.  A decision 
of a duly-constituted rating agency or other agency of 
original jurisdiction is final and binding as to all field 
offices of the Department as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (1999).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).  

A letter from the RO, advising the appellant of the April 
1997 decision and of appellate rights and procedures, was 
issued in April 1997.  The appellant alleges that he did not 
receive that letter.  The evidence shows that he notified the 
RO in late April 1997 (approximately two weeks after the 
notification letter was sent) that he had moved from Indiana 
to Alabama.  The April 1997 notification letter was sent to 
his address in Indiana.  There is a presumption of regularity 
that applies to official acts, and "in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) 
(applying the presumption of regularity to notice of a Board 
decision).  In this case, there is no evidence showing that 
the April 1997 letter was returned by the United States 
Postal Service as undeliverable, and it was sent to the 
address of record for the appellant at that time.  The 
appellant's allegation of non-receipt, standing alone, is 
insufficient to rebut the presumption of regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Therefore the 
presumption of regularity applies to notice to the appellant 
of the April 1997 rating decision.  The appellant did not 
disagree with that decision; therefore, it is final.  
38 U.S.C.A. § 7105 (West 1991). 

In April 1998, the appellant requested that his claim be 
reopened.  In order to reopen a claim which has been 
previously denied and which is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Brewer v. 
West, 11 Vet. App. 228, 231 (1998); see also Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service 
or during an applicable presumption period under 38 C.F.R. § 
3.307 and (ii) present manifestations of the same chronic 
disease.  Brewer, 11 Vet. App. at 231.  Section 3.303(b) 
provides an alternative method of demonstrating entitlement 
to service connection.  Rose v. West, 11 Vet. App. 169, 171-
172 (citing Savage, 10 Vet. App. at 495-6 (section 3.303(b) 
is provision that veteran "may utilize" because it provides 
"a substitute way" of proving service connection)).

The evidence received subsequent to April 1997 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since April 1997, the following 
evidence has been received:  (1) the appellant's contentions, 
including those raised at a personal hearing in October 1999; 
(2) VA outpatient treatment and hospitalization records dated 
from 1988 to 1998; and (3) the report of a VA examination 
conducted in April 1999.  

The appellant has argued that the RO failed to consider 
service medical records for treatment received at Ellsworth 
and Scott Air Force Bases.  However, his service medical 
records appear complete, in that they cover treatment from 
1974 to 1977, include entrance and separation examinations, 
and include treatment and hospitalization records from 
Ellsworth and Scott Air Force Bases.  The appellant has also 
argued that the RO failed to consider his treatment records 
from the University of South Alabama Medical Center.  
However, as discussed above, these records were previously 
requested and do not exist. 

Some of the additional VA outpatient and hospitalization 
records obtained since 1997 were copies of the records 
previously obtained from the VAMC in Indianapolis.  The RO 
also obtained new records from the VAMCs in Mobile and 
Marion.  These records showed continued treatment, including 
physical therapy, for the appellant's complaints of chronic 
low back pain, as well as his contention that he has had this 
pain ever since the inservice car accident.  X-rays of the 
lumbosacral spine in April 1997 showed early degenerative 
disc disease at L4-5.  Computerized tomography (CT) of the 
lumbar spine in August 1997 showed a bulging disc at L4-5 and 
disc protrusion at L5-S1.  Magnetic resonance imaging (MRI) 
in December 1997 showed degenerative disc disease with 
bulging of L4-5.  Upon VA examination in April 1999, the 
appellant again stated that he had injured his back in the 
inservice car accident, with recurrent back pain since that 
time.  Diagnoses included degenerative joint and disc disease 
of the lumbar spine.

At his hearing in October 1999, the appellant stated that he 
began having muscle spasm and back pain after the car 
accident in 1976.  He stated that he was treated at the VAMC 
in Mobile in 1977 for muscle spasm.  He testified that he had 
received continuous treatment for his back condition since 
his separation from service at the VAMCs in Mobile and 
Indianapolis.  He denied receiving any injuries to his back 
after service. 

To the extent that the appellant contends that he now has a 
back condition as a result of an inservice injury, this 
evidence is not new.  Prior to 1997, he had submitted 
detailed statements concerning the alleged back injury in the 
car accident during service.  He has not submitted any new 
contentions regarding this condition; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the April 1997 rating decision and is not new for purposes of 
reopening a claim.

The VA medical records and examination report are new in that 
this evidence was not previously of record.  It is necessary, 
therefore, to decide if this evidence is material.  To be 
material, it must be (a) relevant in that it bears directly 
and substantially on the matter under consideration, and (b) 
so significant, either by itself or with other evidence, that 
it must be considered in order to fairly decide the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board concludes that the appellant has not submitted 
material evidence concerning his claim for service connection 
for a low back condition.  The new evidence is relevant to 
the claim, in that it shows treatment for the claimed 
disorder, but it is not significant.  The additional VA 
outpatient and hospitalization records and the VA examination 
report show continued treatment for a current low back 
disorder.  The fact that the appellant currently has a 
chronic low back disorder was previously of record, as shown 
by the 1996 VA medical records.  The additional VA outpatient 
and hospitalization records and the VA examination report 
show the appellant's continued contention that he has back 
pain as a result of the inservice car accident.  These 
contentions were also previously of record, as shown by the 
1996 VA medical records.

The fact that the appellant continues to suffer from a 
chronic back disability is not material in this case, because 
there are no medical opinions indicating that any current 
back disorder is related to a disease or injury incurred 
during service, including the car accident.  The current 
treatment alone, then, is not so significant that it requires 
reopening of this claim.  This evidence is not significant by 
itself, since it merely reflects diagnosis of a current back 
condition without relating it to the appellant's service in 
any manner.  This evidence is also not significant when 
considered in conjunction with the evidence previously of 
record, since the prior evidence showed no chronic back 
complaints or treatment until the appellant filed his claim 
for compensation in 1996. 

The appellant's contention that he has a back disability as a 
result of his military service is neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The appellant has also claimed continuity of symptomatology 
in that he claims that he had problems with his back during 
service after the car accident and that these problems have 
continued ever since.  He is certainly competent to report 
experiencing such symptoms.  However, as indicated above, the 
medical records from 1977 until 1996 did not show any 
allegations of prior back injuries or back-related 
symptomatology, including express denials by the appellant of 
experiencing such symptoms.  Furthermore, his allegations as 
to continuity of symptomatology, standing alone, are not 
plausible, in light of the absence of continuous 
symptomatology in the medical evidence of record that dates 
from his separation from service in 1977 until his first 
back-related treatment in 1996.  See McManaway v. West, 13 
Vet. App. 60, 66-67 (1999).  This means that the "new" 
allegations of continuity of symptomatology are not so 
significant that they require reopening this claim.  

Accordingly, the Board finds that the evidence received 
subsequent to April 1997 is not new and material and does not 
serve to reopen the appellant's claim for service connection 
for a low back condition.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

The Board notes that subsequent to the statement of the case 
of November 1998, the appellant underwent a VA examination in 
April 1999 in connection with other claims.  The examination 
report reflects the appellant's complaints of back pain, his 
contention that he has had back pain since the inservice car 
accident, and a diagnosis of degenerative joint and disc 
disease of the lumbar spine.  If the statement of the case 
was prepared before the receipt of additional evidence, a 
supplemental statement of the case will be furnished to the 
appellant as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1999).  In this case, 
the April 1999 examination report was duplicative of evidence 
already associated with the claims file.  All of the 
appellant's complaints and contentions were reflected in the 
prior medical evidence, and the diagnosis was the same as 
that rendered previously.  Therefore, it is not necessary to 
remand this case to the RO for consideration and the issuance 
of a supplemental statement of the case; a remand would 
simply serve to impose an unnecessary burden with no gain to 
the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).


ORDER

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for a low back 
condition, the claim is not reopened, and the appeal is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

